DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11, 12, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ballendux (US 4,271,942).

Claim 1
Ballendux discloses a power take-off shaft system for an agricultural vehicle, comprising:
an output shaft (26, 58, 159) with a socket (internal teeth engaging 91) for a power take-off shaft stub (91 or 160) located at one end (right end in FIG. 1) of the output shaft, wherein the power take-off shaft stub (91 or 160) is arranged at least partially in the socket (see FIG. 1),
a control valve arranged in the output shaft and including a valve bore (hollow center of 26) extending axially from the socket into the output shaft;
a first piston (40) adjustably arranged inside the valve bore in the output shaft; 
a shifting element (54 and 55; or alternatively 80) adjustably controlled by the first piston (40);
a first gearwheel (19) and a second gearwheel (20) disposed in engagement with the output shaft via the shifting element (54 and 55; or alternatively 80);
wherein the first piston (40) is adjustable between a first position (where 55 is radially outward) and a second position (where 54 is radially outward); 
wherein, in the first position, the first piston (40) adjusts the shifting element (54 and 55; or alternatively 80) such that the first gearwheel (19) is engaged with the shifting element;
wherein, in the second position, the first piston (40) adjusts the shifting element (54 and 55; or alternatively 80) such that the second gearwheel (20) is engaged with the shifting element;
wherein, the control valve comprises a second piston (43 or alternatively 43 and 161) adjustably arranged at least partially on the first piston (40), where the first piston (43) is adjustable into a neutral position (an axial position referred to as “neutral position” where neither ball 54, 55 is engaged) by the second piston (43).
It is noted that the first and second gearwheel along with the first and second positions may be switched with one another as an alternative interpretation.



	Claim 2


Claim 3
Ballendux discloses wherein the second piston (43) comprises a first piston element (e.g., left surface), a second piston element (e.g. middle portion, and a third piston element (e.g., right surface or alternatively 161).  It is noted that any portions of element 43 and/or 161 may correspond to the claimed elements.

Claim 11
Ballendux discloses wherein the power take-off shaft stub comprises a first stub end (right end in FIG. 1) and a second stub end (left end in FIG. 1) arranged at least partially in the socket.



Claim 12
Ballendux discloses wherein the first stub end comprises a toothing which is different from the second stub end (see FIG. 1).

Claim 14
Ballendux discloses an agricultural vehicle, comprising:
a power take-off shaft system coupled to the vehicle (see Abstract); 
a working tool (“implement”) coupled to the power take-off shaft system; wherein, the power take-off shaft system comprises:
an output shaft (26, 58, 159) with a socket (internal teeth engaging 91) for a power take-off shaft stub (91 or 160) located at one end (right end in FIG. 1) of the output shaft, wherein the power take-off shaft stub (91 or 160) is arranged at least partially in the socket (see FIG. 1),
a control valve arranged in the output shaft and including a valve bore (hollow center of 26) extending axially from the socket into the output shaft;
a first piston (40) adjustably arranged inside the valve bore in the output shaft; 
a shifting element (54 and 55; or alternatively 80) adjustably controlled by the first piston (40);
a first gearwheel (19) and a second gearwheel (20) disposed in engagement with the output shaft via the shifting element (54 and 55; or alternatively 80);
wherein the first piston (40) is adjustable between a first position (where 55 is radially outward) and a second position (where 54 is radially outward); 
wherein, in the first position, the first piston (40) adjusts the shifting element (54 and 55; or alternatively 80) such that the first gearwheel (19) is engaged with the shifting element;
wherein, in the second position, the first piston (40) adjusts the shifting element (54 and 55; or alternatively 80) such that the second gearwheel (20) is engaged with the shifting element;
wherein, the control valve comprises a second piston (43 or alternatively 43 and 161) adjustably arranged at least partially on the first piston (40), where the first piston (43) is adjustable into a neutral position (an axial position referred to as “neutral position” where neither ball 54, 55 is engaged) by the second piston (43).
It is noted that the first and second gearwheel along with the first and second positions may be switched with one another as an alternative interpretation.

Claim 15
Ballendux discloses, under the alternative interpretation where the first and second gearwheels and positions are switched, wherein the second piston (43) is adjustable by the power take-off shaft stub (91 or 160) such that a movement of the first piston (40) into the second position (to the far right in FIG. 1, where ball 55 is radially outward) from the position at the far left is blocked by the second piston (43). The functional steps of operating the transmission are not structural in nature and since the prior art is capable of being operated in the recited manner, the prior art discloses the claimed combination.

Allowable Subject Matter
Claims 4-10, 13, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 20 is allowed.
With reference to claim 4, the prior art does not disclose or render obvious a power take-off shaft system comprising the combination of features as claimed including “wherein: the first piston element is adjustably arranged at least partially in the first piston; the second piston element is adjustably arranged at least partially in the first piston element; and the third piston element is adjustably arranged at least partially in the second piston element.”
With reference to claim 5, the prior art does not disclose or render obvious a power take-off shaft system comprising the combination of features as claimed including “wherein the second piston element is mounted in the first piston element by a first restoring element.”
With reference to claim 6, the prior art does not disclose or render obvious a power take-off shaft system comprising the combination of features as claimed including “wherein the third piston element comprises a first and second piston part adjustably arranged in the second piston element.”
With reference to claim 7, the prior art does not disclose or render obvious a power take-off shaft system comprising the combination of features as claimed including 
With reference to claim 8, the prior art does not disclose or render obvious a power take-off shaft system comprising the combination of features as claimed including “further comprising a first fluid conveyance bore defined in the output shaft.” The piston do not operate via fluid pressure in Ballendux.
With reference to claim 13, the prior art does not disclose or render obvious a power take-off shaft system comprising the combination of features as claimed including “wherein the first stub end comprises a first profile with a recess and the second stub end comprises a second profile which is planar.” In Ballendux, both ends are gears.
With reference to claim 16, the prior art does not disclose or render obvious an agricultural vehicle comprising the combination of features as claimed including “wherein: the second piston comprises a first piston element, a second piston element, and a third piston element; the first piston element is adjustably arranged at least partially in the first piston; the second piston element is adjustably arranged at least partially in the first piston element; and the third piston element is adjustably arranged at least partially in the second piston element.”
With reference to claim 20, the prior art does not disclose or render obvious a power take-off shaft system comprising the combination of features as claimed. Specifically, in the prior art that includes the two pistons and the neutral position as claimed, these pistons are not moved via pressurized fluid through two bores.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851.  The examiner can normally be reached on M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.